Citation Nr: 1538663	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied the Veteran's request for an increased rating for his service-connected PTSD and left foot disabilities, denied service connection for a heart condition, and denied entitlement to a TDIU.  In July 2010, the Veteran filed a notice of disagreement as to such decision.  In August 2011, the RO granted service connection for ischemic heart disease.  Therefore, as such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.  Subsequently, in March 2013, the RO issued a statement of the case for the remaining claims on appeal.  In April 2013, the Veteran perfected his appeal only as to his claims for an increased rating for PTSD and entitlement to a TDIU.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dating through September 2013, which were considered by the agency of original jurisdiction (AOJ) in the November 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

In June 2014, the Veteran via his attorney submitted additional evidence in support of his claims with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

While the Veteran did not request a Board hearing in connection with his April 2013 substantive appeal, in a subsequent communication received in January 2014 from his attorney, he requested a Board video-conference hearing before a Veterans Law Judge.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



